Citation Nr: 0306759	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a crush injury and surgery of the 
right hand, with post-surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975, and from August 1981 to August 1997.  This appeal 
arises from an April 1998 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).  

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  

The Board remanded this issue in May 2000 for further 
development, and it has returned for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  Based on a review of the record, the veteran 
has not been notified of the VCAA.

In addition, the regulations regarding the evaluation of skin 
disorders were revised as of August 30, 2002.  (38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805, respectively, as 
of August 30, 2002).  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Under Karnas v. Derwinski, 1 Vet. App. 308 (1991), in 
situations in which regulations are revised during the 
pendency of an appeal, VA is to evaluate the claim under 
those regulations that are more favorable to the claimant.  
In this instance, such evaluation has not yet been 
undertaken, nor has the veteran been apprised of the change 
in regulations.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.  Readjudicate the issue of entitlement 
to an initial disability evaluation in 
excess of 10 percent for residuals of a 
moderate crush injury and surgery of the 
right hand, with post-surgical scars, to 
include consideration of the old and 
amended versions of 38 C.F.R. § 4.118.  
(38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805, respectively, as of 
August 30, 2002).  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case, to include a copy of the amended 
version of 38 C.F.R. § 4.118.  The veteran and his 
representative should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




